             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 1 of 11




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RAYMOND WILLIAMS, on behalf of                    CASE NO. C19-5823 BHS
 8   himself and all others similarly situated,
                                                       ORDER DENYING
 9                            Plaintiff,               DEFENDANTS’ MOTIONS FOR
            v.                                         JUDGMENT ON THE PLEADINGS
10
     GEICO GENERAL INSURANCE
11   COMPANY, and CCC INFORMATION
     SERVICES INCORPORATED,
12
                              Defendants.
13

14
            This matter comes before the Court on Defendant Geico General Insurance
15
     Company’s (“Geico”) and Defendant CCC Information Services Incorporated’s (“CCC”)
16
     (collectively “Defendants”) motions for judgment on the pleadings. Dkts. 52, 53. The
17
     Court has considered the pleadings filed in support of and in opposition to the motions
18
     and the remainder of the file and hereby denies the motion for the reasons stated herein.
19
                    I.   FACTUAL AND PROCEDURAL BACKGROUND
20          Plaintiff Raymond Williams (“Williams”) brings suit against Geico and CCC for
21   the alleged illegal practices for valuing his total loss claim. Dkt. 1. Williams’s 2007
22


     ORDER - 1
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 2 of 11




 1   Cadillac CTS (“Cadillac”) was insured by an insurance policy issued by Geico (“the

 2   Policy”) when it was totaled in 2018. Id. ¶ 46. On March 6, 2018, Geico paid $6,364.96

 3   for Williams’s total loss claim for the Cadillac. Id. Williams alleges that the amount he

 4   was paid by Geico was based entirely on the contents of a CCC valuation report. Id.

 5          Williams alleges that Geico and CCC conspired together to create a system in

 6   which CCC artificially deflates the estimated value of the total loss vehicle, which

 7   enables Geico to offer and pay less to claimants than the actual cash value. Id. ¶ 3. To

 8   value motor vehicle loss claims, Williams states that Geico obtains a valuation report

 9   from CCC, which presents a valuation of the loss based upon valuations of several

10   comparable vehicles. Id. ¶ 21. Yet Williams further alleges that the CCC report

11   improperly applies flat, un-itemized condition adjustments to each of the comparable

12   vehicles. Id. ¶ 46. Here, the CCC report for Williams’s Cadillac included an un-itemized

13   adjustment for $596. Dkt. 36 at 68–69, 71, 73. Williams also contends that CCC and

14   Geico use an algorithm that supplies salvage and gray market vehicles for comparable

15   vehicles, even if the loss vehicle is not a gray market or salvage vehicle. Dkt. 1 ¶¶ 3, 6.

16   Williams alleges that these practices by Geico and CCC violates Washington law, WAC

17   284-30-320, -391. Id. ¶¶ 38, 39.

18          On October 8, 2019—after Williams had filed suit—Geico demanded appraisal

19   pursuant to the Policy. Dkt. 47-1, Ex. C, at 1–2. The Policy provides a process to

20   determine the Cadillac’s value if there is a disagreement as to the total loss claim:

21          If we and the insured do not agree on the amount of loss, either may,
            within 60 days after proof of loss is filed, demand an appraisal of the loss.
22          In that event, we and the insured will each select a competent appraiser.


     ORDER - 2
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 3 of 11




 1          The appraisers will select a competent and disinterested umpire. The
            appraisers will state separately the actual cash value and the amount of the
 2          loss. If they fail to agree, they will submit the dispute to the umpire. An
            award in writing of any two will determine the amount of loss. We and the
 3          insured will each pay his chosen appraiser and will bear equally the other
            expenses of the appraisal and umpire.
 4
            Neither we nor the insured waive any of our rights under this policy by
 5          agreeing to an appraisal.

 6   Id. Ex. B, at 11 (emphasis in original). On October 15, 2019, Williams agreed to proceed

 7   with appraisal. Id. Ex. D, at 3. The parties each selected an appraiser, id. Ex. D, at 1–2,

 8   and the appraisers agreed the Cadillac’s value was $8,225.00, id. Ex. E, at 1. Geico then

 9   sent a check for $1,269.62, the total additional value of the Cadillac plus tax on the

10   additional value. Id. Ex. F, Ex. G; see also Dkt. 52 at 3 (providing a calculation of

11   Geico’s payment following appraisal). Williams rejected the payment and returned the

12   check to Geico, stating that he has not agreed to a settlement. Dkt. 49-1.

13          On September 3, 2019, Williams filed a class action complaint against Geico and

14   CCC asserting claims for breach of contract, breach of the implied covenant of good faith

15   and fair dealing, violations of Washington’s Consumer Protection Act (“CPA”), and civil

16   conspiracy, and requested declaratory and injunctive relief. Dkt. 1. In general, Williams

17   alleges that Geico unfairly valued his allegedly totaled vehicle in violation of certain

18   provisions of the Washington Administrative Code (“WAC”). Id.

19          On October 28, 2019, Geico moved to stay this case pending appraisal or, in the

20   alternative, to dismiss the complaint for failure to state a claim and to strike all

21   allegations in the complaint that refer to gray-market vehicles. Dkt. 36. On February 27,

22   2020, the Court denied Geico’s motion. Dkt. 45.


     ORDER - 3
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 4 of 11




 1          On April 30, 2020, Geico moved to confirm the appraisal award. Dkt. 48. On

 2   August 10, 2020, the Court granted the unopposed motion. Dkt. 54.

 3          Geico and CCC moved for judgment on the pleadings on July 30, 2020. Dkts. 52,

 4   53. On August 31, 2020, Williams responded to both motions. Dkt. 58. On September 11,

 5   2020, Geico and CCC both replied. Dkts. 61, 62.

 6          On October 13, 2020, Williams filed a notice of supplemental authority, Dkt. 65,

 7   notifying the Court of a new order on motions for summary judgment in Lundquist v. Fist

 8   Nat’l Ins. Co. of Am., No. 18-5301 RJB, Dkt. 257 (W.D. Wash. Oct. 1, 2020). On

 9   October 22, 2020, CCC filed a notice of supplemental authority, Dkt. 68, notifying the

10   Court of the order on class certification in Lundquist, No. 18-5301 RJB, Dkt. 299 (W.D.

11   Wash. Oct. 21, 2020).

12                                      II. DISCUSSION

13          Geico and CCC now move for judgment on the pleadings arguing that Williams’s

14   claims fail because they are based on a theory unsupported by facts in the pleadings.

15   Dkts. 52, 53. Defendants argue that Williams was tendered the actual cash value of his

16   vehicle through the appraisal process and, because Williams’s claims all rely on an

17   alleged underpayment of the Cadillac based on Geico’s use of a CCC valuation report,

18   his claims must be dismissed.

19   A.     Standard

20          A motion for judgment on the pleadings is proper “when the moving party clearly

21   establishes on the face of the pleadings that no material issue of fact remains to be

22   resolved and that it is entitled to judgment as a matter of law.” Hal Roach Studios, Inc. v.



     ORDER - 4
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 5 of 11




 1   Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1990). “A judgment on the

 2   pleadings is properly granted when, taking all the allegations in the pleadings as true, a

 3   party is entitled to judgment as a matter of law.” Lyon v. Chase Bank USA, N.A., 656 F.3d

 4   877, 883 (9th Cir. 2011).

 5   B.     Analysis

 6          1.     Breach of Contract against Geico

 7          Geico argues that it is entitled to judgment on the pleadings because Williams’s

 8   breach allegations depend on Geico’s payment of actual cash value for the Cadillac. Dkt.

 9   52 at 4. Geico asserts that it acted upon the Policy’s appraisal clause and tendered the

10   actual cash value of the Cadillac. This action, Geico argues, is consistent with WAC 284-

11   30-391 and dissolves Williams’s breach of contract claim because Geico did not breach a

12   duty imposed by the contract by invoking the Policy’s appraisal clause and tendering the

13   amount decided by appraisal.

14          However, Williams argues that Geico breached the contract through violating

15   WAC 284-30-320, -330, and -391, which are incorporated into the Policy, through an

16   allegedly unlawful valuation. Dkt. 1, ¶¶ 28–31, 38; Dkt. 58 at 8–9. The basis of

17   Williams’s action is the unlawful valuation: Williams does not allege that Geico breached

18   the contract through the appraisal process, which was invoked after Williams filed suit,

19   but rather argues that Geico breached the contract by failing to conduct a valuation that

20   met the WAC’s specific requirements. Dkt. 58 at 16. The Court agrees with Williams that

21   his breach of contract claim depends on factual and legal issues that are beyond the scope

22   of the appraisal process.



     ORDER - 5
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 6 of 11




 1          Geico also argues that Williams’s breach of contract claim fails because he has no

 2   injury because Geico paid him the actual cash value of the Cadillac as determined by the

 3   appraisal process. Dkt. 52 at 7. Because Geico tendered payment, it argues that Williams

 4   cannot have been injured by any alleged breach. However, Williams rejected the payment

 5   and returned the check to Geico. Dkt. 49-1. “An unaccepted settlement offer—like any

 6   unaccepted contract offer—is a legal nullity, with no operative effect. As every first-year

 7   law student learns, the recipient’s rejection of an offer leaves the matter as if no offer had

 8   ever been made.” Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 162 (2016) (internal

 9   quotation marks and citation omitted). Moreover, the Ninth Circuit recognizes that a

10   named plaintiff in a putative class action may continue to represent the class and seek

11   timely class certification even when the named plaintiff has been made an offer for the

12   full amount of their individual claim. Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1091–

13   92 (9th Cir. 2011); accord Fulton Dental, LLC v. Bisco, Inc., 860 F.3d 541, 546–47 (7th

14   Cir. 2017); Richard v. Bledsoe, 829 F.3d 273, 282–84 (3rd Cir. 2016); Lucero v. Bureau

15   of Collection Recovery, Inc., 639 F.3d 123, 1250 (10th Cir. 2011); Sandoz v. Cingular

16   Wireless LLC, 553 F.3d 913, 920–21 (5th Cir. 2008).

17          The Court finds that, because he rejected the tendered offer of payment, Williams

18   still has a cognizable injury from the breach of contract. But even if Williams did accept

19   the appraisal offer, his action against Geico seeks relief beyond the discrepancy between

20   the valuation and appraisal. Williams requests treble damages, attorney’s fees, out-of-

21   pocket costs, and declaratory and injunctive relief. Dkt. 1, ¶¶ 20–21. Williams has a

22   continuing interest as the named plaintiff in the class action, and the unaccepted offer


     ORDER - 6
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 7 of 11




 1   does not cure the breach or injury. The Court thus denies Geico’s motion as to the breach

 2   of contract claim.

 3          2.     Breach of the Covenant of Good Faith and Fair Dealing against Geico

 4          In insurance cases, to establish bad faith, an insured is required to show that the

 5   insurer’s actions were “unreasonable, frivolous, or unfounded.” Mutual of Enumclaw Ins.

 6   Co. v. Dan Paulson Constr., Inc., 161 Wn.2d 903, 926 (2007). Geico argues, similar to its

 7   breach of contract argument, that Williams cannot prove that it acted in bad faith because

 8   Geico acted in accordance with the WAC and the Policy by invoking the appraisal clause.

 9   Dkt. 52 at 5–6. But again, Geico’s argument fails for the same reason as its breach of

10   contract argument: Williams is not alleging that Geico committed bad faith by failing to

11   pay the actual cash value of the Cadillac but alleges that Geico engaged in an improper

12   valuation process. Geico could and did invoke the appraisal clause, but that does not cure

13   alleged breach of good faith and fair dealing or Williams’s injury. The contractual right

14   to appraisal may have resolved the dispute over the Cadillac’s value, but initial valuation

15   is what is at issue in this case. The Court therefore denies Geico’s motion as to the breach

16   of good faith and fair dealing claim.

17          3.     CPA Claim against Defendants

18          To prevail in a private CPA claim, a plaintiff must prove (1) an unfair or deceptive

19   act or practice, (2) occurring in trade or commerce, (3) affecting the public interest, (4)

20   injury to a person's business or property, and (5) causation. Panag v. Farmers Inc. Co. of

21   Wash., 166 Wn.2d 27, 37 (2009) (citing Hangman Riding Stables, Inc. v. Safeco Title Ins.

22   Co., 105 Wn.2d 778, 784 (1986)). A CPA violation may be predicated on either a per se



     ORDER - 7
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 8 of 11




 1   violation of a statute or on unfair or deceptive practices unregulated by statute but

 2   involving public interest. Id. at 37 n.3 (internal citations omitted). Violations of insurance

 3   regulations are subject to the CPA, and an insured may bring a CPA claim against their

 4   insurer for such violations. See Industrial Indem. Co. of the Northwest, Inc. v. Kallevig,

 5   114 Wn.2d 907, 921–22 (1990). “A single violation of WAC 284-30-330 constitutes a

 6   violation of RCW 48.30.010. Under [the CPA], a violation of RCW 48.30.010 is a per se

 7   unfair trade practice and satisfies the first element of the 5–part test for bringing a CPA

 8   action[.]” Id. at 925.

 9          Here, Geico argues that Williams’s CPA claim fails because the WAC permits

10   appraisal to determine actual cash value and using the appraisal process cannot violate

11   the CPA. Dkt. 52 at 6. Geico also argues that Williams cannot establish injury or

12   causation. Id. at 8–9. CCC similarly argues that Williams has not been injured by CCC’s

13   valuation because Geico tendered payment following the appraisal process. Dkt. 53 at

14   11–15. CCC also asserts that Williams cannot show any harm caused by CCC because

15   the chain of causation was broken by the superseding appraisal and Geico’s tender of

16   payment. Id. at 15–17.

17          The Court agrees with Williams that the basis of his CPA claim is not the

18   appraisal process but the valuation process. Williams alleges that Geico and CCC’s use of

19   CCC’s allegedly unlawful valuation methodology breaches WAC 284-30-320 and -391,

20   which is a per se violation of the CPA. Dkt. 1, ¶¶ 75–79. As to injury, Geico asserts the

21   same argument that it did as to Williams’s breach of contract claim: because Geico

22   tendered payment as to the appraisal amount, Williams has no cognizable injury. Dkt. 52


     ORDER - 8
             Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 9 of 11




 1   at 8. The Court has rejected this argument because an unaccepted offer of payment has no

 2   operative effect, see Campbell-Ewald Co., 577 U.S. at 162, and Geico’s argument as to

 3   CPA injuries is therefore moot. CCC similarly argues that Williams has received all that

 4   he is entitled to receive and thus cannot prove that he has been injured to sustain a CPA

 5   claim. Dkt. 53 at 13. The Court again rejects this argument pursuant to the principles

 6   found in Campbell-Ewald and its progeny. Williams remains injured from the valuation

 7   process because he rejected the appraisal payment. Williams need not, as CCC argues,

 8   allege that the appraisal process was biased, prejudice, or otherwise procedurally

 9   improper in order to sustain his CPA claim. Id. at 14. His injuries, and the basis of his

10   lawsuit, spring from Geico’s use of the CCC report in the valuation process and cannot be

11   cured now, after he has filed suit, through the appraisal process.

12          Defendants additionally argue that Williams cannot establish causation to support

13   his CPA claim. Geico argues that Williams cannot establish that Geico’s use of CCC’s

14   valuation report caused him harm because the Cadillac’s value was determined by the

15   appraisal, not CCC’s valuation. Dkt. 52 at 8. CCC argues that Williams cannot show any

16   harm caused by CCC because causation was broken by the superseding event of Geico’s

17   alleged reliance on the CCC valuation report. Dkt. 53 at 16. CCC also asserts that the

18   appraisal was a superseding event that cut off any chain of causation. Id. at 17. Williams

19   refutes these arguments by asserting that he brings a conspiracy case. Dkt. 58 at 19.

20   Williams argues that it is inappropriate to decide causation on the pleadings because

21   whether CCC’s valuation proximately caused Williams’s injuries is a question of fact. Id.

22


     ORDER - 9
            Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 10 of 11




 1          Because this case is about Geico’s use of CCC’s valuation report—not the

 2   appraisal process—and Williams alleges that the Defendants conspired together to cause

 3   Williams’s injuries, the Court finds that Defendants have not carried their burden to

 4   warrant a judgment on the pleadings. The Court takes Williams’s allegations as true, and

 5   Defendants must carry their burden to show that there are no issues of material fact to be

 6   resolved. Hal Roach Studios, 896 F.2d at 1550. Questions of fact remain as to whether

 7   Geico and CCC conspired together and whether CCC’s valuation proximately caused

 8   Williams’s injuries. In reviewing the pleadings, the Court finds that Williams has

 9   adequately pled a CPA claim. The Court therefore denies Defendant’s motion as to

10   Williams’s CPA claim.

11          4.     Civil Conspiracy Claim and Declaratory and Injunctive Relief against
                   Defendants
12
            Under Washington law, a plaintiff proves a civil conspiracy by showing “by clear,
13
     cogent and convincing evidence that (1) two or more people contributed to accomplish an
14
     unlawful purpose, or combined to accomplish a lawful purpose by unlawful means; and
15
     (2) the conspirators entered into an agreement to accomplish the object of the
16
     conspiracy.” Wilson v. State of Washington, 84 Wn. App. 332, 350–51 (1996). Because
17
     the conspiracy must be combined with an unlawful purpose, civil conspiracy does not
18
     exist independently—its viability hinges on the existence of a cognizable and separate
19
     underlying claim. N.W. Laborers–Employers Health & Sec. Trust Fund v. Philip Morris.
20
     Inc., 58 F. Supp. 2d 1211, 1216 (W.D. Wash. 1999). Injunctive and declaratory relief are
21
     also derivative of underlying claims because they are forms of relief, not a standalone
22


     ORDER - 10
            Case 3:19-cv-05823-BHS Document 69 Filed 10/27/20 Page 11 of 11




 1   claim. See Bisson v. Bank of Am., 919 F. Supp. 2d 1130, 1139 (W.D. Wash. 2013) (“The

 2   Declaratory Judgment Act creates only a remedy, not a cause of action.”); Veridian

 3   Credit Union v. Edie Bauer, LLC, 295 F. Supp. 3d 1140, 1151 (W.D. Wash. 2017)

 4   (“Washington does not recognize a standalone claim for injunctive relief, but rather

 5   views an injunction as a form of relief available for some causes of action.”).

 6          Defendants argue that because they are entitled to judgment on the pleadings, the

 7   Court should dismiss these derivative claims. Dkt. 52 at 10; Dkt. 53 at 18. But for the

 8   reasons set forth above, the Court finds that Defendants have not established that they are

 9   entitled to such a judgment on Williams’s underlying claims. The Court thus denies

10   Defendants’ motions as to the conspiracy claim and as to Williams’s request for

11   declaratory and injunctive relief.

12                                        III. ORDER

13          Therefore, it is hereby ORDERED that Geico’s motion for judgment on the

14   pleadings, Dkt. 52, and CCC’s motion for judgment on the pleadings, Dkt. 53, are

15   DENIED.

16          Dated this 27th day of October, 2020.

17

18

19
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

20

21

22


     ORDER - 11
